FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 22-0381
                                                 §
 TEXAS CHAMPPS AMERICANA,
                                                 §
 INC., JILA DEVELOPMENT, LLC                                                     Dallas County,
                                                 §
 D/B/A SAL’S MART, HAMID
                                                 §
 AZARI, SHEILA T. INGRAM, LLC                                                       5th District.
                                                 §
 v.
                                                 §
 COMERICA BANK, A TEXAS
 BANKING ASSOCIATION


                                                                                    July 15, 2022

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, TEXAS CHAMPPS AMERICANA, INC., JILA
 DEVELOPMENT, LLC D/B/A SAL’S MART, HAMID AZARI, SHEILA T. INGRAM, LLC,
 pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 19th day of August, 2022.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk